          Case 1:17-cv-09706-VSB Document 206 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                           9/3/2021
EMA FINANCIAL, LLC,                                       :
                                                          :
                                        Plaintiff,        :
                                                          :          17-cv-9706 (VSB)
                      -against-                           :
                                                          :               ORDER
JOEY NEW YORK INC., et al.,                               :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of filings submitted by Plaintiff, (Doc. 203), and Defendant Joey Chancis,

(Doc. 204), on September 2, 2021. When Plaintiff submitted its documents by email on July 15,

2021, it submitted ex parte its Exhibits 25 and 26. The entire purpose of the protective order was

to ensure that Defendants received Exhibits 25 and 26 so that they could rely on those filings in

post-trial briefing, but to refrain from putting those filings on the docket to protect Plaintiff’s

confidentiality interest. Yet, inexplicably, Plaintiff’s recent filing under seal, (Doc. 203), only

includes Exhibit 25 and does not include Exhibit 26. I do not know whether Plaintiff’s failure to

produce Exhibit 26 was accidental or purposeful, but the failure is unacceptable and must be

remedied. Accordingly, it is hereby:

        ORDERED that Plaintiff, on or before September 4, 2021, is directed to file Exhibit 26

on the docket in accordance with the protective order in this case.

        IT IS FURTHER ORDERED that the parties are directed to appear for a telephonic

conference on September 7, 2021 at 1:00 p.m. to discuss other issues raised by Joey Chancis.

The call-in number is 888-363-4749. I direct the parties to meet and confer before this



                                                         1
         Case 1:17-cv-09706-VSB Document 206 Filed 09/03/21 Page 2 of 2




conference to see if they can resolve the issues ahead of the conference.

SO ORDERED.

Dated: September 3, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                2
